HOUSTON, Justice
(dissenting).
I cannot distinguish this case from Grady v. Corbin, 495 U.S. 508, 110 S.Ct. 2084, 109 L.Ed.2d 548 (1990). I personally agree with Justice Scalia’s dissent in Grady, 495 U.S. at -, 110 S.Ct. at 2096-2105; however, at this time that is a dissent and not the law.
The second paragraph in Article VI of the Constitution of the United States provides:
“This Constitution, and the laws of the United States which shall be made in pursuance thereof; ... shall be the supreme law of the land; and the judges in every state shall be bound thereby, any thing in the Constitution or laws of any state to the contrary notwithstanding.”
If I were writing on a clean slate, freed from the deference that I do and must give to the opinions of the United States Supreme Court, I would vote to deny the petition for a writ of prohibition. However, I have given my solemn oath to uphold the Constitution of the United States, as I understand it, and that includes the second paragraph of Article VI; therefore, I must dissent.